Exhibit 10.63

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name: G. Steven Farris (“Participant,” “Employee” “you” or “your”)
Company: Apache Corporation Amendment: This is a summary of the amendment of the
terms of your previous grants of Stock Options to purchase Shares (“Options”)
under certain prior notices (the “Grant Notices”) subject to the terms of the
Apache Corporation 2007 Omnibus Equity Compensation Plan, as amended and the
Apache Corporation 2011 Omnibus Equity Compensation Plan, as amended (the
“Plans”) and the related Stock Option Award Agreements (the “Agreements”). You
were previously granted Stock Options to purchase Shares in accordance with the
terms of the Plans and the related Stock Option Award Agreements. In connection
with your retirement from service with the Company effective January 20, 2015
(the “Retirement Date”) and the terms of the retirement agreement between you
and the Company (the “Retirement Agreement”), for purposes of vesting and
exercisability of your outstanding Options determined as of the Retirement Date
under the Plans, upon your acceptance of this Amendment, the Company agrees that
such outstanding Options will continue to vest according to their original
schedules and any agreed amendments to said equity plans and award agreements as
if you continued employment with the Company after your Retirement Date,
provided that such vesting shall occur at such times solely if you are then in
compliance with the provisions of the Retirement Agreement. For the avoidance of
doubt, you shall not be treated as continuing employment with the Company after
the Retirement Date for purposes of the Change of Control provisions of the
Plans and the Agreements. Employee’s exclusion from receiving the benefits of
the Change of Control provisions of the Plans and Agreements shall not diminish
nor terminate the other rights and benefits provided to Employee regarding stock
options under the Apache Corporation Executive Retirement Agreement between
Employee and Apache Corporation. Affected Awards: All outstanding Non-Qualified
Stock Options under the Plans as of the Retirement Date Plans: Apache
Corporation 2007 Omnibus Equity Compensation Plan, as amended Apache Corporation
2011 Omnibus Equity Compensation Plan, as amended Expiration Date: Your Options
will remain subject to expiration ten years from the original Grant Date for
each such Option.

 

1



--------------------------------------------------------------------------------

Acceptance: Please indicate your acceptance of this Amendment by executing the
attached Amendment and returning it to Margie M. Harris. Upon acceptance of this
Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plans. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of vesting and exercisability of your Options, you
be treated as terminating with the Company on the Retirement Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Award Agreements

This Amendment to the Stock Option Award Agreements is entered into in
connection with the Participant’s retirement from service with Apache
Corporation (together with its Affiliates, the “Company”) effective January 20,
2015 (the “Retirement Date”) and the terms of the retirement agreement between
the Participant and the Company (the “Retirement Agreement”) and governs all
outstanding Options under the Plans and the Agreements, determined as of the
Retirement Date, between the Company and the Participant.

 

  1. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Retirement Agreement. Notwithstanding the provisions of Section 4 of any
Agreement or the provisions of the Grant Notices or the Plan to the contrary,
for purposes of the Options, the Participant’s employment shall be deemed to
continue with the company following the Retirement Date provided that the
Participant remains in compliance with the provisions of the Retirement
Agreement. The Participant shall immediately notify the Company of any future
change in address or other contact information. The Participant shall not be
treated as continuing in employment with the Company following the Retirement
Date for purposes of the Change of Control provisions of this Agreement, the
Grant Notice and the Plan. Employee’s exclusion from receiving the benefits of
the Change of Control provisions of the Plan and Agreements shall not diminish
nor terminate the other rights and benefits provided to Employee regarding Stock
Options under the Apache Corporation Executive Retirement Agreement between
Employee and Apache Corporation.

 

  2. The remaining terms of the Agreements and the Plans shall continue in full
force and effect except as provided in the controlling Apache Corporation
Executive Retirement Agreement between Recipient/Employee and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed
and accepted, effective as of January 20, 2015.

 

APACHE CORPORATION G. STEVEN FARRIS By:

/s/ Margery M. Harris

By:

/s/ G. Steven Farris

Margery M. Harris G. Steven Farris Executive Vice President, Human Resources

 

ATTEST: /s/ Cheri L. Peper Cheri L. Peper Corporate Secretary

 

2